Citation Nr: 1418242	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-27 664	)	DATE
	)
	)


THE ISSUE

Whether a March 23, 1992, decision of the Board of Veterans' Appeals that denied service connection for posttraumatic stress disorder (PTSD) was based on clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The moving party had active service from October 1971 to March 1975.  This matter is before the Board of Veterans' Appeals (Board) on the motion of the Veteran in which he alleges clear and unmistakable error in a March 23, 1992, Board decision.


FINDING OF FACT

The moving party has not identified any error in the March 23, 1992, Board decision, had it not been committed, that would have compelled a different decision.


CONCLUSION OF LAW

The moving party has not alleged a valid claim of CUE in the March 23, 1992, Board decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  This duty does not apply to claims of CUE in a prior final Board decision, however.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board will proceed with consideration of the motion.

Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. 
§ 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Under the law in effect at that time of the March 1992 decision, statutory and regulatory provisions with respect to service connection for PTSD differed somewhat from current laws.  A Veteran needed to establish that PTSD was incurred in or aggravated by active service as set forth in 38 U.S.C.A. §§ 1110.  Pursuant to 38 C.F.R. § 4.126 (1991), in order for service connection to be established for a mental disorder, a diagnosis had to be made in accordance with the APA manual: American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-III-R) (3rd ed., revised, 1987). 

The DSM-III-R diagnostic criteria for PTSD were: A) The person experienced an event outside the range of usual human experience and that would be markedly distressing to almost anyone; B) the traumatic event is reexperienced; C) there is persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness; D) there are persistent symptoms of increase arousal; and, E) the disturbance lasts at least one month.  

Also, while 38 C.F.R. § 3.304(f), the current regulation governing adjudication of PTSD claims was not effective, the Court in 1997 clarified that, for establishing service connection for PTSD, the 1989 VA Adjudication Procedures Manual "required essentially the same three elements."  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (referring to VA Adjudication Procedures Manual (M21-1) subch. XII, para. 50.45 (Jan. 25, 1989) (providing that service connection for PTSD requires diagnosis showing history of stressful events which are thought to have caused condition and description of past and present symptoms (including a description of "the relationship between past events and current symptoms" in terms of "a link between current symptoms and an in [-]service stressful event(s))").  

In the March 1992 decision, the Board noted that the claim of service connection was denied because PTSD was not found on a January 1991 VA psychiatric examination conducted by a VA physician.  The Board determined that although VA discharge summaries for treatment in 1990 showed discharge diagnoses of alcohol dependency and abuse, in addition to symptoms of PTSD and PTSD, the January 1991 examiner's opinion and report, accomplished in connection with the claim for service connection for PTSD was highly probative and persuasive.  The report contained the examiner's recording of the Veteran's history of Vietnam combat as well as his current complaints and a mental status examination.  The examiner noted the Veteran's history of VA treatment for substance abuse.  The examiner stated a clear diagnosis that the Veteran had PTSD by history but not confirmed by all criteria, in his opinion.  

The moving party alleges that CUE was committed in the Board's March 1992 decision when it denied service connection for PTSD.  The moving party argues that the evidence showed PTSD at the time of the 1990 and 1991 treatment records, and that that the January 1991 examination report did not take into account his combat status which would allow for his statements to be taken as evidence of incurrence consistent with 38 U.S.C.A. § 1154(b).  

The Board has carefully reviewed all the arguments involved in the CUE motion but finds no CUE in the March 1992 decision.  Specifically, the Board finds no CUE in the March 1992 Board's consideration of the evidence.  To the extent that the moving party argues that the Board failed to properly consider all treatment records reflecting PTSD, the decision contains a recitation and discussion of all of the VA treatment records available at the time.  It appears the argument is that the Board did not properly consider the evidence in the record.  This assertion constitutes a disagreement as to how the facts were weighed or evaluated, which has been specifically precluded as a basis for CUE in Rule 1403(d)(3). 

The March 1992 decision indicates that the Board considered the evidence, which included VA treatment records replete with reference to treatment for alcohol abuse with only a few of discharge summaries in 1990 showing additionally PTSD.  These were followed by records of multiple hospitalizations showing treatment for psychiatric problems other than PTSD.  More importantly, the Board noted that the January 1991 VA psychiatric examination found that the Veteran did not meet the diagnostic criteria for PTSD.  This contained a clearly reasoned and supported statement that the Veteran had a history of PTSD but the diagnosis was not confirmed by all criteria in the examining physician's opinion.  The Board cannot conclude after reading the January 1991 examination report that the examining physician did not accept that the Veteran was a combat veteran.  Thus, it cannot conclude that the incorrect legal standard was applied.  The moving party has not identified any error of the March 1992 Board decision that, had it not been committed, would have compelled a different decision.  Thus, the Board finds no CUE in the March 23, 1992, decision. 


ORDER

The motion for revision or reversal of the March 23, 1992, Board decision on the basis of CUE is dismissed.



                       ____________________________________________
	LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



